 Case 1:15-cv-06421-NLH Document 30 Filed 10/23/20 Page 1 of 2 PageID: 515



                   UNITED STATES DISTRICT COURT
                      DISTRICT OF NEW JERSEY
______________________________
                               :
WILLIAM SEVERS,                :
                               :
          Petitioner,          :    Civ. No. 15-6421 (NLH)
                               :
     v.                        :             OPINION
                               :
                               :
THE ATTORNEY GENERAL OF THE    :
STATE OF NEW JERSEY,           :
                               :
          Respondent.          :
______________________________:
APPEARANCE:

William Severs
539137 188285B
New Jersey State Prison
P.O. Box 861
Trenton, NJ 08625

     Petitioner Pro se

HILLMAN, District Judge

     Petitioner William Severs filed a notice of appeal of this

Court’s order denying his motion under Federal Rule of Civil

Procedure 60.   ECF No. 27.     See also Severs v. Attorney General

New Jersey, No. 20-3153 (3d Cir. Oct. 21, 2020).          He seeks to

proceed in forma pauperis on appeal.        ECF No. 28.

     Under the Third Circuit’s Local Appellate Rules, “prisoners

seeking to proceed on appeal in forma pauperis must file an

affidavit of poverty in the form prescribed by the Federal Rules

of Appellate Procedure accompanied by a certified statement of

the prison account statement(s) (or institutional equivalent)
 Case 1:15-cv-06421-NLH Document 30 Filed 10/23/20 Page 2 of 2 PageID: 516



for the 6 month period preceding the filing of the notice of

appeal or petition for extraordinary writ.”         3d Cir. L.A.R.

24.1(c).   Petitioner did not submit the form or a certified

account statement.

     The Court shall direct the Clerk to send Petitioner the

required form.   Petitioner may reapply for in forma pauperis

status on appeal by returning the completed form and a certified

account statement.

CONCLUSION

     For the reasons set forth above, the application to proceed

in forma pauperis on appeal is denied without prejudice. An

appropriate Order follows.


Dated: October 23, 2020                   s/ Noel L. Hillman
At Camden, New Jersey                   NOEL L. HILLMAN, U.S.D.J.




                                    2
